Title: From Alexander Hamilton to Baron von Steuben, 26 January 1790
From: Hamilton, Alexander
To: Steuben, Baron von


[New York, January 26, 1790. “Among the documents which relate to the circumstances of your entrance into the service of the United States, are—a letter from you to Congress, dated at Portsmouth, the 6th Decr. 1777—a report of the Committee which conferred with you at York Town—and a letter from you to the President of Congress, dated in December 1782. Inclosed you will find copies of the two first, and an Extract from the last. As these may seem to militate against your claim, as founded in Contract, I think it proper, before I report to the House of Representatives upon your memorial, to afford you an opportunity of making such remarks upon those documents, as may appear to you advisable.” Letter not found.]
